F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          NOV 10 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ROGER M. THREATT,

                Plaintiff-Appellant,
    v.
                                                         No. 97-6039
    KENNETH S. APFEL, Commissioner,                (D.C. No. CIV-96-402-C)
    Social Security Administration, *                    (W.D. Okla.)

                Defendant-Appellee.




                             ORDER AND JUDGMENT **



Before KELLY, McKAY, and BRISCOE, Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.


*
      Pursuant to Fed. R. App. P. 43(c), Kenneth S. Apfel is substituted for
John J. Callahan, former Acting Commissioner of Social Security, as the
defendant in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
         Claimant Roger Threatt appeals from the district court’s order affirming the

Commissioner’s decision denying his claim for disability insurance benefits at

step five of the five-part process for determining disability, see 20 C.F.R.

§ 404.1520. Through an administrative law judge (ALJ), the Commissioner found

that claimant could perform the full range of light work limited by the need to

avoid repetitive stooping, lifting, or climbing and prolonged sitting or standing.

The only issue properly before us on appeal is whether the Commissioner erred in

concluding that claimant did not have a significant limitation in his ability to

reach and then compounded the error by failing to pose a hypothetical question

containing such a limitation to the vocational expert. 1 We review the

Commissioner’s decision to determine whether factual findings are supported by

substantial evidence and whether correct legal standards were applied. See

Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir.

1994).

         Claimant contends that two pieces of evidence--a report by Dr. Bradley,

who treated claimant from November 1990 to February 1991, and a functional

capacity assessment by an occupational health evaluator--identified his inability


1
       Claimant also contends on appeal that the ALJ failed to recognize his
limitation in twisting and rotating, but he did not raise this issue in his objections
to the magistrate judge’s report and recommendation. He therefore failed to
preserve this issue for appeal. See Soliz v. Chater, 82 F.3d 373, 375-76 (10th Cir.
1996).

                                           -2-
to reach as a significant limitation. He also contends that the ALJ erred by

relying on the fact that neither Dr. Bradley nor Dr. Rosacker, who had treated

claimant from April 1989 to August 1993, identified any limitation in claimant’s

ability to reach to counter what he contends is contrary evidence.

      Dr. Bradley had checked a box on a “physical capacities form” indicating

that claimant could reach only occasionally. However, on the same form, he also

checked boxes indicating that claimant had no restrictions in using his hands for

repetitive movements including grasping, pushing and pulling, and fine

manipulation, and Dr. Bradley released claimant for full-time work without

further limitation or comment regarding claimant’s ability to reach. Moreover, as

the ALJ noted, none of Dr. Bradley’s narrative reports noted any limitation in

claimant’s ability to reach.

      Based on tests performed in August 1989 (which the ALJ misidentified as

being done in August 1991), an occupational health evaluator found claimant’s

ability to work limited due to “difficulty with reaching across to left of midline

repetitively or over shoulder height, or below waist.” Appellant’s App. Vol. II at

197. However, the evaluator concluded that, despite these and other limitations

not relevant here, claimant “should now be able to secure work as a bench

repairman or assembler with sedentary to light physical demands.” Id.

Additionally, an assessment by the same occupational health center in November


                                         -3-
1991 did not identify any limitations on claimant’s ability to reach and concluded

that claimant’s “observed performance places him within the light work level

category.” Id. at 190.

      In his decision, the ALJ found that claimant had “no limitations in normal

reaching,” which he indicated was “within arm’s reach.” Id. at 41. This finding

is supported by substantial evidence. We reject claimant’s contention that the

ALJ improperly used the absence of evidence as evidence when he relied on the

fact that in their narrative reports, neither Dr. Bradley nor Dr. Rosacker identified

any limitation in claimant’s ability to reach. There was minimal evidence that

claimant’s ability to reach was limited, and the fact that claimant’s treating

physicians never identified any such limitation in their extensive narrative reports

covering a four-year period is significant and probative. Moreover, to the extent

the ALJ’s decision can be read as finding claimant was limited by an inability to

do “abnormal” reaching, that limitation was appropriately considered during

questioning of the vocational expert. The vocational expert testified, consistent

with the occupational health evaluator’s assessment, that with an ability to reach

“within the normal arm’s length span as one sits at a work site,” there were a

variety of jobs claimant could perform. See id. at 41, 78.




                                          -4-
      We conclude that the ALJ’s finding regarding claimant’s ability to reach

and its effect on his ability to work is supported by substantial evidence. The

judgment of the district court is AFFIRMED.



                                                    Entered for the Court



                                                    Mary Beck Briscoe
                                                    Circuit Judge




                                         -5-